Execution Copy This agreement and the rights and obligations evidenced hereby are subordinate in the manner and to the extent set forth in that certain Subordination and Intercreditor Agreement (as amended, amended and restated, supplemented or otherwise modified from time to time in accordance with the terms thereof, the “Subordination Agreement”) dated as of June 30, 2011 among Ares Mezzanine Partners, L.P., the other Subordinated Creditors party thereto from time to time, Dynamics Research Corporation, a Massachusetts corporation (“Borrower”), certain subsidiaries of the Borrower party thereto and Bank of America, N.A., as administrative agent (“Administrative Agent”), to the indebtedness (including interest) owed by the Borrower pursuant to that certain Credit Agreement dated as of June 30, 2011 by and among the Borrower, the Administrative Agent and the lenders from time to time party thereto (the “Credit Agreement”), as such Credit Agreement and the other loan documents thereunder (subject to the terms of the Subordination Agreement) have been and hereafter may be amended, supplemented, amended and restated or otherwise modified from time to time and (subject to the terms of the Subordination Agreement) to indebtedness refinancing the indebtedness under the Credit Agreement as permitted by the Subordination Agreement; and each holder of obligations issued under this agreement, by its acceptance hereof, irrevocably agrees to be bound by the provisions of the Subordination Agreement. SENIOR SUBORDINATED LOAN AGREEMENT dated as of June 30, 2011 among DYNAMICS RESEARCH CORPORATION, the Borrower, ARES MEZZANINE PARTNERS, L.P., as a Lender and Lead Investor and THE OTHER LENDERS FROM TIME TO TIME PARTY HERETO A/74396737.7 TABLE OF CONTENTS Section Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 Section 1.01. Defined Terms 1 Section 1.02. Other Interpretive Provisions 18 Section 1.03. Accounting Terms 19 Section 1.04. Rounding 19 Section 1.05. Times of Day 19 ARTICLE II CREDIT FACILITY 20 Section 2.01. The Loans 20 Section 2.02. Reserved 20 Section 2.03. Obligations Several 20 Section 2.04. Reserved 20 Section 2.05. Prepayments 20 Section 2.06. AHYDO 22 Section 2.07. Repayment of Loans 22 Section 2.08. Interest 22 Section 2.09. Fees 23 Section 2.10. Computation of Interest and Fees 23 Section 2.11. Evidence of Debt 23 Section 2.12. Payments Generally 24 Section 2.13. Proration of Payments 24 Section 2.14. Lost Note 24 ARTICLE III TAXES and YIELD PROTECTION 24 Section 3.01. Taxes 24 Section 3.02. Increased Costs 27 Section 3.03. Mitigation Obligations; Replacement of Lenders 28 Section 3.04. Survival 28 ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSION 29 Section 4.01. Conditions of Credit Extension 29 ARTICLE V REPRESENTATIONS AND WARRANTIES 32 Section 5.01. Existence, Qualification and Power 32 A/74396737.7 Section 5.02.
